     Case 2:04-cr-00019-MCE-AC Document 258 Filed 01/04/21 Page 1 of 1


1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                 No. 2:04-cr-00019-MCE
12                  Plaintiff,
13         v.                                  ORDER
14   RODNEY BUTLER,
15                  Defendant.
16

17        Defendant’s Motion for Early Termination of Supervised Release (ECF No. 257) is

18   DENIED.

19        IT IS SO ORDERED.

20   Dated: December 30, 2020

21

22

23

24

25

26
27

28
                                              1
